                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Jamie Zheng, individually and on behalf of all
 others similarly situated,
                                                      Civil Action No.: 1:19-cv-01626-FB-RER
         Plaintiff,
 vs.

 Mandarich Law Group, LLP,

         Defendant.



  DEFENDANT’S ANSWER & AFFIRMATIVE DEFENSES TO PLAINTIFF’S FIRST
                      AMENDED COMPLAINT
       Defendant, Mandarich Law Group, LLP, by and through its undersigned counsel, hereby

states its answer and affirmative defenses to the First Amended Complaint of Plaintiff, Jamie

Zheng, as follows:

                                        INTRODUCTION

       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,

15 U.S.C. § 1692, et seq. (“FDCPA”).

ANSWER:        Defendant admits that Plaintiff has brought this action pursuant to the

FDCPA but denies any violation of state or federal law.

                                 JURISDICTION AND VENUE

       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692k(d).

ANSWER:        Deny.

       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events

or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
ANSWER:         Defendant admits that venue is proper, but denies the actions and transactions

occurred as alleged by Plaintiff.

          4.    At all relevant times, Defendant conducted business within the State of New York.

ANSWER:         Admit.

                                             PARTIES

          5.    Plaintiff Jamie Zheng is an individual who is a citizen of the State of New York

residing in Queens County, New York.

ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 5.

          6.    Plaintiff is a natural person allegedly obligated to pay a debt.

ANSWER:         Admit.

          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 7.

          8.    On information and belief, Defendant Mandarich Law Group, LLP, is an Illinois

Limited Liability Partnership with a principal place of business in Cook County, Illinois.

ANSWER:         Deny.

          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to

others.

ANSWER:         Admit.

          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed

by consumers.




                                                  2
ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 10.

       11.     The principal purpose of Defendant’s business is the collection of such debts.

ANSWER:        Defendant admits that it is in the business of collecting debts owed to another.

After reasonable inquiry, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 11.

       12.     Defendant uses the mails in its debt collection business.

ANSWER:        Admit.

       13.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 13.

                                          THE FDCPA

       14.     Congress enacted the FDCPA upon finding that debt collection abuse by third party

debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977),

reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 14.

       15.     The purpose of the FDCPA is to protect consumers from deceptive or harassing

actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted

by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.

Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 15.



                                                 3
       16.     To further these ends, the FDCPA “establishes certain rights for consumers whose

debts are placed in the hands of professional debt collectors for collection.” Vincent v. The Money

Store, 736 F.3d 88, 96 (2d Cir. 2013).

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 16.

       17.     In order for consumers to vindicate their rights under the statute, the FDCPA

“grants a private right of action to a consumer who receives a communication that violates the

Act.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir. 2008).

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 17.

       18.     Thus, “the FDCPA enlists the efforts of sophisticated consumers ... as ‘private

attorneys general’ to aid their less sophisticated counterparts, who are unlikely themselves to bring

suit under the Act, but who are assumed by the Act to benefit from the deterrent effect of civil

actions brought by others.” Jacobson, 516 F.3d at 91.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 18.

       19.     To this end, in determining whether a collection letter violates the FDCPA, courts

in the Second Circuit utilize “the least sophisticated consumer” standard. Jacobson, 516 F.3d at

90. “The test is how the least sophisticated consumer—one not having the astuteness of a

‘Philadelphia lawyer’ or even the sophistication of the average, everyday, common consumer—

understands the notice he or she receives. Russell, 74 F.3d at 34.




                                                 4
ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 19.

       20.     The least sophisticated consumer standard pays no attention to the circumstances

of the particular debtor in question. See Easterling v. Collecto, Inc., 692 F.3d 229, 234 (2d Cir.

2012). Specifically, it is not necessary for a consumer to show that he or she was confused by the

communication received. See Jacobson, 516 F.3d at 91. Likewise, the consumer’s actions in

response to a collection letter are not determinative of the question of whether there has been a

violation of the FDCPA. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 20.

       21.     Under the least sophisticated consumer standard, collection letters violate the

FDCPA “if they are open to more than one reasonable interpretation, at least one of which is

inaccurate.” Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993).

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 21.

       22.     Moreover, a debt collector violates the FDCPA if its collection letter is “reasonably

susceptible to an inaccurate reading” by the least sophisticated consumer. DeSantis v. Computer

Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001).

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 22.

       23.     Similarly, a collection letter violates the FDCPA “if it would make the least

sophisticated consumer uncertain as to her rights.” Jacobson, 516 F.3d at 90.




                                                  5
ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 23.

        24.     To recover damages under the FDCPA, a consumer does not need to show

intentional conduct on the part of the debt collector. Ellis v. Solomon & Solomon, P.C., 591 F.3d

130, 135 (2d Cir. 2010). Rather, “[t]he FDCPA is a strict liability statute, and the degree of a

defendant’s culpability may only be considered in computing damages.” Bentley v. Great Lakes

Collection Bureau, 6 F.3d 60, 63 (2d Cir. 1993). A single violation of the FDCPA to establish

civil liability against the debt collector. Id.

ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 24.

                                           ALLEGATIONS

        25.     Defendant alleges Plaintiff owes a debt (“the Debt”).

ANSWER:         Admit.

        26.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a

transaction in which the money, property, insurance, or services which are the subject of the

transaction are primarily for personal, family, or household purposes.

ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 26.

        27.     The alleged Debt does not arise from any business enterprise of Plaintiff.

ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 27.

        28.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).




                                                  6
ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 28.

       29.     At an exact time known only to Defendant, the alleged Debt was assigned or

otherwise transferred to Defendant for collection.

ANSWER:        Defendant admits that the Debt was placed with it for collection. Defendant

denies the remaining allegations in Paragraph 29.

       30.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for

collection, the alleged Debt was in default.

ANSWER:        Defendant admits that the Debt was placed with it for collection. Defendant

denies the remaining allegations in Paragraph 30.

       31.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter (“the

Letter”) dated November 6, 2018. (A true and accurate copy is annexed hereto as “Exhibit 1.”)

ANSWER:        Admit.

       32.     The Letter conveyed information regarding the alleged Debt.

ANSWER:        Admit.

       33.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 33.

       34.     The Letter was the initial written communication Plaintiff received from Defendant

concerning the alleged Debt.

ANSWER:        Deny.

                                        FIRST COUNT
                           Violation of 15 U.S.C. §§ 1692g and 1692e

       35.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

                                                  7
ANSWER:        Defendant repeats and realleges its answers to the foregoing paragraphs as

though fully stated herein.

       36.     15 U.S.C. § 1692g provides that within five days after the initial communication

with a consumer in connection with the collection of any debt, a debt collector shall, unless the

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing certain enumerated information.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 36.

       37.     The written notice must contain the amount of the debt.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 37.

       38.     The written notice must contain the name of the creditor to whom the debt is owed.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 38.

       39.     The written notice must contain a statement that unless the consumer, within thirty

days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt

will be assumed to be valid by the debt collector.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 39.

       40.     The written notice must contain a statement that if the consumer notifies the debt

collector in writing within the thirty-day period that the debt, or any portion thereof, is disputed,

the debt collector will obtain verification of the debt or a copy of a judgment against the consumer

and a copy of such verification or judgment will be mailed to the consumer by the debt collector.



                                                 8
ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 40.

       41.     The written notice must contain a statement that, upon the consumer’s written

request within the thirty-day period, the debt collector will provide the consumer with the name

and address of the original creditor, if different from the current creditor.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 41.

       42.     A debt collector has the obligation, not just to convey the required information, but

also to convey such clearly.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 42.

       43.     Even if a debt collector conveys the required information accurately, the debt

collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by

other language in the communication.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 43.

       44.     Even if a debt collector conveys the required information accurately, the debt

collector nonetheless violates the FDCPA if that information is overshadowed by other collection

activities during the 30-day validation period following the communication.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 44.




                                                  9
       45.     15 U.S.C. § 1692g(b) provides that collection activities and communication during

the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer’s

right to dispute the debt or request the name and address of the original creditor.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 45.

       46.     A collection activity or communication overshadows or contradicts the validation

notice if it would make the “least sophisticated consumer” uncertain or confused as to her rights.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 46.

       47.     Threatening to take legal action without explaining that such threat does not

override the consumer’s right to dispute the debt or demand validation of the debt is a violation of

the FDCPA.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 47.

       48.     The Letter is on the letterhead of “Mandarich Law Group, LLP Attorneys at Law”

ANSWER:        Admit.

       49.     The Letter contains no statement pertaining to Plaintiff’s rights following its

indication that Plaintiff’s account was assigned to a law firm.

ANSWER:        Deny.

       50.     The Letter fails to advise that the fact Plaintiff’s account was assigned to a law firm

does not override the Plaintiff’s right to dispute the debt.

ANSWER:        Deny.




                                                  10
       51.     The Letter fails to advise that the fact Plaintiff’s account was assigned to a law firm

does not override the Plaintiff’s right to demand validation of the debt.

ANSWER:        Deny.

       52.     The Letter fails to advise that the fact Plaintiff’s account was assigned to a law firm

does not override the Plaintiff’s right to request information concerning the current creditor.

ANSWER:        Deny.

       53.     The least sophisticated consumer, upon reading that her was assigned to a law firm,

could reasonably interpret the Letter to mean that even if she exercises her validation rights, she

could nevertheless be sued.

ANSWER:        Deny.

       54.     The least sophisticated consumer, upon reading that her account was assigned to a

law firm, and in the absence of any further explanation, could reasonably interpret the Letter to

mean that even if she disputes the validity of the debt, she could nevertheless by sued even during

the verification process.

ANSWER:        Deny.

       55.     Defendant placed the required validation on the Letter in an inconspicuous manner.

ANSWER:        Deny.

       56.     Because Plaintiff’s validation rights are set forth in an inconspicuous manner, the

least sophisticated consumer is less likely to realize that such rights are not affected by the fact

Plaintiff’s account was assigned to a law firm.

ANSWER:        Deny.




                                                  11
       57.     Because Plaintiff’s validation rights are set forth in an inconspicuous manner, the

least sophisticated consumer is likely to overlook the rights, especially in relation to the fact

Plaintiff’s account was assigned to a law firm.

ANSWER:        Deny.

       58.     Because Plaintiff’s validation rights are set forth in an inconspicuous manner, the

least sophisticated consumer is likely to believe the rights are unimportant, especially in relation

to the fact Plaintiff’s account was assigned to a law firm.

ANSWER:        Deny.

       59.     As a result of the foregoing, the Letter would likely discourage the least

sophisticated consumer from exercising her right to dispute the debt.

ANSWER:        Deny.

       60.     As a result of the foregoing, the Letter would likely discourage the least

sophisticated consumer from exercising her right to request validation of the debt.

ANSWER:        Deny.

       61.     As a result of the foregoing, the threat of possible legal action would likely make

the least sophisticated consumer confused as to her rights.

ANSWER:        Deny.

       62.     As a result of the foregoing, the threat of possible legal action would likely make

the least sophisticated consumer uncertain as to her rights.

ANSWER:        Deny.

       63.     Defendant violated § 1692g as Defendant overshadowed the information required

to be provided by that Section.

ANSWER:        Deny.



                                                  12
        64.     Defendant violated § 1692g(b) as the potential threat of legal action overshadows

the disclosure of the consumer’s right to dispute the debt or request the name and address of the

original creditor.

ANSWER:         Deny.

        65.     Defendant violated § 1692g(b) as the potential threat of legal action is inconsistent

with disclosure of the consumer’s right to dispute the debt or request the name and address of the

original creditor.

ANSWER:         Deny.

        66.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 48.

        67.     While Section 1692e specifically prohibits certain practices, the list is non-

exhaustive, and does not preclude a claim of falsity or deception based on any non-enumerated

practice.

ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 67.

        68.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt or to obtain information concerning a consumer.

ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 68.

        69.     As a result of the foregoing, the Letter is deceptive.

ANSWER:         Deny.



                                                  13
        70.     As a result of the foregoing, the Letter constitutes a deceptive means to attempt to

collect the Debt.

ANSWER:         Deny.

        71.     As a result of the foregoing, the Letter violates 15 U.S.C. §§ 1692g and 1692e

ANSWER:         Deny.

                                       SECOND COUNT
                                  Violation of 15 U.S.C. § 1692e

        72.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

ANSWER:         Defendant repeats and realleges the answers to the foregoing paragraphs as

though fully stated herein.

        73.     15 U.S.C. § 1692e(3) prohibits a debt collector from using the false representation

or implication that any individual is an attorney or that any communication is from an attorney.

ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 73.

        74.     The Letter is on the letterhead of “Mandarich Law Group, LLP Attorneys at Law”

ANSWER:         Admit.

        75.     The Letter identifies Defendant as a debt collector.

ANSWER:         Admit.

        76.     Defendant was acting as a debt collector, as defined by the FDCPA, concerning

Plaintiff’s alleged debt.

ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 76.

        77.     No attorney employed by Defendant had any meaningful involvement in the day-

to-day collection of Plaintiff’s alleged debt.

                                                  14
ANSWER:         Deny.

        78.     The Letter’s signature block is for “Mandarich Law Group, LLP,” rather than any

specific attorney.

ANSWER:         Admit.

        79.     The Letter’s signature block is unsigned.

ANSWER:         Deny.

        80.     The Letter contains no disclaimer concerning the lack of attorney involvement in

the collection of Plaintiff’s alleged debt.

ANSWER:         Deny.

        81.     The Letter misleads consumers into believing that there is meaningful attorney

involvement in the collection of the debt.

ANSWER:         Deny.

        82.     The least sophisticated consumer would likely be deceived by Defendant’s conduct.

ANSWER:         Deny.

        83.     The least sophisticated consumer would likely be deceived in a material way by

Defendant’s conduct.

ANSWER:         Deny.

        84.     The least sophisticated consumer would likely be deceived into believing that an

attorney had meaningful involvement in the collection of the alleged debt.

ANSWER:         Deny.

        85.     Defendant violated 15 U.S.C. § 1692e(3) by falsely implying that its collection

letter is a communication from an attorney acting as an attorney.

ANSWER:         Deny.



                                                15
                                       THIRD COUNT
                              Violation of 15 U.S.C. § 1692g(a)(1)

       86.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

ANSWER:        Defendant repeats and realleges the answers to the foregoing paragraphs as

though fully stated herein.

       87.     15 U.S.C. § 1692g provides that within five days after the initial communication

with a consumer in connection with the collection of any debt, a debt collector shall, unless the

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing certain enumerated information.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 87.

       88.     As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide “the

amount of the debt.”

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 88.

       89.     To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”

must clearly convey, from the perspective of the least sophisticated consumer, the actual amount

of the debt.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 89.

       90.     To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”

must accurately convey, from the perspective of the least sophisticated consumer, the actual

amount of the debt.




                                                 16
ANSWER:         After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 90.

        91.     The Letter claims that Plaintiff owes $14,947.10.

ANSWER:         Admit.

        92.     Plaintiff did not owe $14,947.10 at the time the alleged Debt was assigned or

otherwise transferred to Defendant for collection.

ANSWER:         Deny.

        93.     Plaintiff did not owe $14,947.10 at the time Defendant sent Plaintiff the Letter.

ANSWER:         Deny.

        94.     Plaintiff did not owe $14,947.10 at the time Plaintiff received the Letter.

ANSWER:         Deny.

        95.     As such, Defendant did not clearly convey, from the perspective of the least

sophisticated consumer, the actual amount of the alleged Debt as required by 15 U.S.C. §

1692g(a)(1).

ANSWER:         Deny.

        96.     As such, Defendant did not accurately convey, from the perspective of the least

sophisticated consumer, the actual amount of the alleged Debt as required by 15 U.S.C. §

1692g(a)(1).

ANSWER:         Deny.

        97.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(1) and is liable

to Plaintiff therefor.

ANSWER:         Deny.

                                       FOURTH COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)

                                                 17
       98.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

ANSWER:        Defendant repeats and realleges the answers to the foregoing paragraphs as

though fully stated herein.

       99.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 99.

       100.    15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,

or legal status of any debt.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 100.

       101.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 87.

       102.    The Letter claims that Plaintiff owes $14,947.10.

ANSWER:        Admit.

       103.    Plaintiff did not owe $14,947.10 at the time the alleged Debt was assigned or

otherwise transferred to Defendant for collection.

ANSWER:        Deny.

       104.    Plaintiff did not owe $14,947.10 at the time Defendant sent Plaintiff the Letter.

ANSWER:        Deny.

       105.    Plaintiff did not owe $14,947.10 at the time Plaintiff received the Letter.

                                                   18
ANSWER:        Deny.

       106.    Defendant’s allegation that Plaintiff owed $14,947.10 is a false representation made

in connection with the collection of the alleged Debt in violation of 15 U.S.C. § 1692e.

ANSWER:        Deny.

       107.    Defendant’s allegation that Plaintiff owed $14,947.10 is a deceptive representation

made in connection with the collection of the alleged Debt in violation of 15 U.S.C. § 1692e.

ANSWER:        Deny.

       108.    Defendant’s allegation that Plaintiff owed $14,947.10 is a false representation of

the character of the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).

ANSWER:        Deny.

       109.    Defendant’s allegation that Plaintiff owed $14,947.10 is the false representation of

the amount of the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).

ANSWER:        Deny.

       110.    Defendant’s allegation that Plaintiff owed $14,947.10 is the false representation of

the legal status of the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).

ANSWER:        Deny.

       111.    Defendant’s allegation that Plaintiff owed $14,947.10 is a false representation made

in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).

ANSWER:        Deny.

       112.    Defendant’s allegation that Plaintiff owed $14,947.10 is a deceptive means in an

attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).

ANSWER:        Deny.

       113.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)



                                                19
and 1692e(10) and is liable to Plaintiff therefor.

ANSWER:        Deny.

                                          FIFTH COUNT
                                Violation of 15 U.S.C. § 1692g(a)(2)

       114.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

ANSWER:        Defendant repeats and realleges the answers to the foregoing paragraphs as

though fully stated herein.

       115.    15 U.S.C. § 1692g provides that within five days after the initial communication

with a consumer in connection with the collection of any debt, a debt collector shall, unless the

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing certain enumerated information.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 115.

       116.    As relevant here, 15 U.S.C. § 1692g(a)(2) requires the written notice provide “the

name of the creditor to whom the debt is owed.”

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 116.

       117.    The Letter claims the name of the creditor to whom the alleged Debt is owed is JH

Portfolio Debt Equities, LLC.

ANSWER:        Admit.

       118.    Plaintiff did not owe the alleged Debt to JH Portfolio Debt Equities, LLC at the

time the alleged Debt was assigned or otherwise transferred to Defendant for collection.

ANSWER:        Deny.

       119.    Plaintiff did not owe the alleged Debt to JH Portfolio Debt Equities, LLC at the

                                                 20
time Defendant sent Plaintiff the Letter.

ANSWER:         Deny.

        120.    Plaintiff did not owe the alleged Debt to JH Portfolio Debt Equities, LLC at the

time Plaintiff received the Letter.

ANSWER:         Deny.

        121.    Plaintiff was never indebted to JH Portfolio Debt Equities, LLC.

ANSWER:         Deny.

        122.    Plaintiff did not owe any money to JH Portfolio Debt Equities, LLC.

ANSWER:         Deny.

        123.    As such, JH Portfolio Debt Equities, LLC was not the correct name of the creditor

to whom the alleged Debt was owed.

ANSWER:         Deny.

        124.    As such, Defendant failed to accurately provide the name of the creditor to whom

the debt is owed in violation of 15 U.S.C. § 1692g(a)(2).

ANSWER:         Deny.

        125.    For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(2) and is liable

to Plaintiff therefor.

ANSWER:         Deny.

                                        SIXTH COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)

        126.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

ANSWER:         Defendant repeats and realleges the answers to the forgoing paragraphs as

though fully stated herein.

        127.    The Letter claims that Plaintiff owes an alleged Debt to JH Portfolio Debt Equities,

                                                  21
LLC.

ANSWER:        Admit.

       128.    Plaintiff did not owe the alleged Debt to JH Portfolio Debt Equities, LLC at the

time the alleged Debt was assigned or otherwise transferred to Defendant for collection.

ANSWER:        Deny.

       129.    Plaintiff did not owe the alleged Debt to JH Portfolio Debt Equities, LLC at the

time Defendant sent Plaintiff the Letter.

ANSWER:        Deny.

       130.    Plaintiff did not owe the alleged Debt to JH Portfolio Debt Equities, LLC at the

time Plaintiff received the Letter.

ANSWER:        Deny.

       131.    Plaintiff was never indebted to JH Portfolio Debt Equities, LLC.

ANSWER:        Deny.

       132.    Plaintiff did not owe any money to JH Portfolio Debt Equities, LLC.

ANSWER:        Deny.

       133.    15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 133.

       134.    15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,

or legal status of any debt.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 134.



                                                22
       135.    15 U.S.C. § 1692e(10) prohibits a debt collector’s use of any false representation

or deceptive means to collect or attempt to collect any debt.

ANSWER:        After reasonable inquiry, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 135.

       136.    Defendant’s representation that Plaintiff owed money to JH Portfolio Debt

Equities, LLC, when Plaintiff did not owe money to JH Portfolio Debt Equities, LLC, is a false

representation of the character, amount, or legal status of any debt in violation of 15 U.S.C. §

1692e(2)(A).

ANSWER:        Deny.

       137.    Defendant’s representation that Plaintiff owed money to JH Portfolio Debt

Equities, LLC, when Plaintiff did not owe money to JH Portfolio Debt Equities, LLC, is a false

representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).

ANSWER:        Deny.

       138.    Defendant’s representation that Plaintiff owed money to JH Portfolio Debt

Equities, LLC, when Plaintiff did not owe money to JH Portfolio Debt Equities, LLC, is a

deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).

ANSWER:        Deny.

       139.    Defendant’s representation that Plaintiff owed money to JH Portfolio Debt

Equities, LLC, when Plaintiff did not owe money to JH Portfolio Debt Equities, LLC, is a false

representation made in connection with the collection of the alleged Debt in violation of 15 U.S.C.

§ 1692e.

ANSWER:        Deny.




                                                23
       140.    Defendant’s representation that Plaintiff owed money to JH Portfolio Debt

Equities, LLC, when Plaintiff did not owe money to JH Portfolio Debt Equities, LLC, is a

deceptive representation made in connection with the collection of the alleged Debt in violation of

15 U.S.C. § 1692e.

ANSWER:        Deny.

       141.    Defendant’s allegation that Plaintiff owed money to JH Portfolio Debt Equities,

LLC, when Plaintiff did not owe money to JH Portfolio Debt Equities, LLC, is a false

representation of the character of the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).

ANSWER:        Deny.

       142.    Defendant’s allegation that Plaintiff owed money to JH Portfolio Debt Equities,

LLC, when Plaintiff did not owe money to JH Portfolio Debt Equities, LLC, is the false

representation of the amount of the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).

ANSWER:        Deny.

       143.    Defendant’s allegation that Plaintiff owed money to JH Portfolio Debt Equities,

LLC, when Plaintiff did not owe money to JH Portfolio Debt Equities, LLC, is the false

representation of the legal status of the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).

ANSWER:        Deny.

       144.    Defendant’s allegation that Plaintiff owed money to JH Portfolio Debt Equities,

LLC, when Plaintiff did not owe money to JH Portfolio Debt Equities, LLC, is a false

representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).

ANSWER:        Deny.




                                                24
       145.    Defendant’s allegation that Plaintiff owed money to JH Portfolio Debt Equities,

LLC, when Plaintiff did not owe money to JH Portfolio Debt Equities, LLC, is a deceptive means

in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).

ANSWER:        Deny.

       146.    Defendant’s request that Plaintiff make payment for a debt that she does not owe is

a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).

ANSWER:        Deny.

       147.    Defendant’s request that Plaintiff make payment for a debt that she does not owe is

a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).

ANSWER:        Deny.

       148.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)

and 1692e(10) and is liable to Plaintiff therefor.

ANSWER:        Deny.

                                     CLASS ALLEGATIONS

       149.    Plaintiff brings this action individually and as a class action on behalf of all persons

similarly situated in the State of New York.

ANSWER:        Deny.

       150.    Plaintiff seeks to certify a class of:

               i. All consumers to whom Defendant sent a collection letter
               substantially and materially similar to the letter sent to Plaintiff, which
               letter was sent on or after a date one year prior to the filing of this action
               to the present.

ANSWER:        Deny.

       151.    This action seeks a finding that Defendant's conduct violates the FDCPA, and asks

that the Court award damages as authorized by 15 U.S.C. § 1692k.

                                                   25
ANSWER:        Deny.

        152.   The Class consists of more than thirty-five persons.

ANSWER:        Deny.

        153.   Plaintiff's claims are typical of the claims of the Class. Common questions of law

or fact raised by this action affect all members of the Class and predominate over any individual

issues. Common relief is therefore sought on behalf of all members of the Class. A class action is

superior to other available methods for the fair and efficient adjudication of this controversy.

ANSWER:        Deny.

        154.   The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications with respect to the individual members of the

Class, and a risk that any adjudications with respect to individual members of the Class would, as

a practical matter, either be dispositive of the interests of other members of the Class not party to

the adjudication, or substantially impair or impede their ability to protect their interests. Defendant

has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.

ANSWER:        Deny.

        155.   Plaintiff will fairly and adequately protect and represent the interests of the Class.

The management of the class is not extraordinarily difficult, and the factual and legal issues raised

by this action will not require extended contact with the members of the Class, because Defendant's

conduct was perpetrated on all members of the Class and will be established by common proof.

Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection

laws.

ANSWER:        Deny.




                                                  26
                                        JURY DEMAND

       156.   Plaintiff hereby demands a trial of this action by jury.

ANSWER:       Defendant demands a trial by jury.

                                 AFFIRMATIVE DEFENSES

       1.     Plaintiff fails to state a claim against Defendant upon which relief may be granted.

       2.     Plaintiff failed to mitigate her damages.

       3.     Plaintiff has suffered no injury in fact sufficient to grant Article III standing.




Dated: July 8, 2019                                  Respectfully Submitted,
                                                     MANDARICH LAW GROUP, LLP
                                                 By: /s/ Nicole M. Strickler
                                                     Nicole M. Strickler
                                                     Messer Strickler, Ltd.
                                                     225 W. Washington St., Ste 575
                                                     Chicago, Illinois 60606
                                                     Ph: (312) 334-3469
                                                     Fx: (312) 334-3473
                                                     nstrickler@messerstrickler.com
                                                     Attorneys for Defendant
                                                     ADMITTED PRO HAC VICE




                                                27
                                        CERTIFICATE OF SERVICE

          I hereby certify that on July 8, 2019 I caused to be electronically filed the foregoing with the Clerk of

the District Court using the CM/ECF system, which will send notification of such filing to the attorneys of

record.

                                                                 By: /s/ Nicole M. Strickler
                                                              Nicole M. Strickler
                                                              Messer Strickler, Ltd.
                                                              225 W. Washington St., Ste 575
                                                              Chicago, Illinois 60606
                                                              Ph: (312) 334-3469
                                                              Fx: (312) 334-3473
                                                              nstrickler@messerstrickler.com
                                                              Attorneys for Defendant
                                                              ADMITTED PRO HAC VIC




                                                        28
